DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0004], lines 2-3, reads “…through a track of a puller apparatuses after the emerges the outlet of the extruder.” It is believed this should read “…through a track of a puller apparatus after the extrudate emerges from the outlet of the extruder,” or similar.
Paragraph [0033] makes repeated reference to subsequent descriptions of compositions, and no compositions are disclosed. Statements pertaining to compositions are not appropriate.
 Paragraph [0042] refers to both upper and lower extrusion member assemblies as reference number 104. The reference should refer to assemblies 104 and 106.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the biasing member of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 claim 1, “an upper extrusion puller member and a lower extrusion puller member defining a portion of the path…” The specification provides corresponding structure for the upper and lower extrusion puller members, including assemblies with rollers shown as 104 and 106 in Figs. 1-2, and further describes that they may be conveyor belts, rotatable shafts, or a combination [0038]-[0044].
In claim 1, “a drive extrusion puller member…providing forward motion to an extrusion.” The specification provides structure for the drive extrusion puller member, as the upper or lower extrusion puller member connected to a drive motor to turn the shaft in either direction [0043]-[0046].
In claim 12, “a biasing member biasing the mounting arm.” The specification provides corresponding structure for the biasing member, such as a spring, elastic chord, or compression spring attached to the first or second portion of the mounting arm [0053].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Furthermore, the last clause of claim 1 recites the limitation “wherein during operation the mounting arm is freely moveable between the lowered position and the raised position.” The specification describes that the mounting arm is “freely movable,” in that it is not held in position by, e.g., a telescoping cylinder, a drive motor or the like [0051]. In view of the specification, the limitation is interpreted to mean the mounting arm is not actively held in position by a cylinder, motor, or similar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-7, 14, and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “merely by applying a downward force…” in lines 2-3. The claim is indefinite because the meaning of the term “merely” is not apparent. The word “merely” appears to be a term of degree, however the specification does not provide a standard for measuring the degree, and the scope of the term “merely” would not be understood when read in light of the specification.
Claim 6 recites the limitation "the position of the counterweight" in line 1.  There is insufficient antecedent basis for this limitation in the claim. A position of the counterweight has not been previously defined by the claims.
Claim 7 recites the limitation “wherein an additional weight is positionable on the mounting arm whereby the downward force is variable.” The limiting effect of the claim is indefinite, because it is not clear if the claim requires additional structure, and if so, what structure is required. For example, an operator placing a hand over the second portion of the mounting arm could provide an additional weight resulting in varying of the downward force, requiring no added structure. The claim also requires only that an additional weight is capable of being positioned on the mounting arm; in this case, it is unclear if the claim is intended to modify the counterweight, the mounting arm, or the newly introduced additional weight. The claim is indefinite regarding what is required in terms of structure for the additional weight.
Claim 11 recites the limitation “the position of the mounting location” in line 1. There is insufficient antecedent basis for this limitation in the claim. A position of the mounting location has not been defined by the claims.
Claim 14 recites the limitation “the position of the stop” in line 1. There is insufficient antecedent basis for this limitation in the claim. A position of the stop has not been defined by the claims.
Claim 16 recites the limitation “wherein a drive motor is mounted to an upper extrusion puller member assembly.” The claim is dependent on claims 15 and 1 which have defined the upper extrusion puller member. The specification describes the upper extrusion puller member as also “characterized as an upper extrusion puller member assembly” [0039] (both upper extrusion puller member and upper extrusion puller member assembly referred to by reference number 104). It is unclear whether the claim is intended to refer to the upper extrusion puller member previously defined or a new upper extrusion puller member/member assembly, and if the latter, what difference, if any, there is between the upper extrusion puller member and an upper extrusion puller member assembly. The scope of the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al., US 2008/0111016 A1 (“Ackerman”) in view of Rozga, US 4130275 A (“Rozga”).

Ackerman discloses a device 10 used in conjunction with an extruder ([0009], Fig. 1). The device includes a support frame 20, oriented across the direction of travel of a conveyor system 22, comprising a belt or rollers ([0010]). Support rails 26 and 27 are pivotally connected to the support frame, and a roller 40 is rotatably-mounted to cross bar 30 between the support rails ([0011], [0012]). The roller has an outer driving surface 42 which contacts a strip of feed material and can be used to push the strip of material forward ([0012]-[0013]).

    PNG
    media_image1.png
    491
    791
    media_image1.png
    Greyscale


As to claim 1, Ackerman teaches an apparatus for advancing a sheet of material in conjunction with an extruder, the apparatus comprising: 
a) a path through which a sheet of material travels relative to an extruder (sheet material travels between upper and lower rollers, Fig. 1); 

c) a mounting arm moveably mounted to the apparatus (support rails 26, 27), the mounting arm having a mounting location at which location the mounting arm is moveably mounted to the apparatus (Fig. 1), the mounting arm having a first portion on one side of the mounting location (portion depicted extending toward roller 40 in Fig. 1), wherein the upper rotating member is mounted to the first portion of the mounting arm (Fig. 1), and
wherein the mounting arm is moveable from a lowered position in which the upper rotating member is positioned to engage a sheet of material in the path and a raised position in which the upper rotating member is spaced upwardly from the lowered position (pivotally mounted), 
wherein the first portion travels upwardly and forwardly as the first portion travels from the lowered position to the raised position (see Fig. 1, arm is pivotally mounted and would move in this direction when raised), and wherein during operation the mounting arm is freely movable between the lowered position and the raised position (arm is pivotable and not actively held in position).
Ackerman does not disclose that either of the upper or lower members is driven. However, the lower member comprises a conveyor system, and conveyors are commonly known to be capable of providing powered motion. For example, in a similar material processing arrangement, Rozga teaches a system comprising cooperating upper and lower sets of rollers processing sheet material (Figs. 1-2), where an upper set of rollers (13, 18) is mounted pivotally and a lower set of rollers (e.g., 22, 23 in Fig. 1) makes up a conveyor unit. In the conveyor unit, drive roll 22, which can be driven by any conventional drive mechanism, moves a conveyor belt in its conveying path (Col. 3, lines 43-47). The opposing members transport and provide adjustable pressure to the sheet material (Col. 2, lines 15-22). 
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the material handling/conveying apparatus taught by Ackerman with the driven lower member taught by Rozga because driven conveyor systems are known and would provide additional control over the conveyance of the sheet material.

It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the mounting arm taught by Ackerman to include a second portion on an opposed side of the mounting location in order to provide the capability of adjusting the downward force applied to the material, as taught by Rozga. This constitutes a simple lever mechanism which is known and would require only an extension of the existing arm structure while offering increased maneuverability.
While Ackerman does not disclose the apparatus for use as a “puller,” it appears that the structure of the device disclosed by modified Ackerman is substantially similar to the claimed puller apparatus, and the effect of pulling or pushing depends primarily on the positioning of the apparatus upstream or downstream of the extruder. Pulling or pushing is relative to the point of reference. In the case of Ackerman, the device is placed upstream of an extruder, and thus serves to push the sheet material towards the extruder. If the device of modified Ackerman were placed downstream of the extruder, it would serve to pull the sheet material away from the extruder. Accordingly, the use of the structure for pulling instead of pushing would be obvious and would similarly prove useful for transporting extruded sheet material away from the extruder.
Furthermore, the “extrusion” recited in the claim and its direction of travel refers to a material or article worked upon by the claimed apparatus and does not impart patentability to the claim (MPEP 2115). Whether the apparatus works on extruded material (“extrusion”) or feed material, both of which 

Regarding claim 2, Ackerman does not disclose the second portion of the mounting arm, and therefore does not disclose that during operation the mounting arm is moveable between the lowered position and the raised position merely by applying a downward force to the second portion of the mounting arm. 
Rozga teaches the second portion of the mounting arm 32 along with the counterweight 33 which can reduce the downward pressure applied by the roller, in what is depicted as essentially a lever mechanism (Figs. 3, 5). Rozga states that the arrangement provides the wheels with a soft floating action in operation (Col. 4, lines 23-28). Rozga therefore teaches that in operation the mounting arm is moveable between the lowered position and the raised position merely by applying a downward force (e.g., counterweight) to the second portion of the mounting arm. This functionality would also be expected due to the lever arrangement.
Modified Ackerman therefore teaches the claimed function, and it would have been obvious to modify the mounting arm taught by Ackerman with the second portion taught by Rozga as set forth for claim 1.

Regarding claim 3, Ackerman in view of Rozga teach the limitations of claim 1, and Ackerman discloses the mounting arm is pivotally mounted to the apparatus (Fig. 1).

Regarding claim 4, Ackerman in view of Rozga teach the limitations of claim 1. Ackerman does not disclose the second portion of the mounting arm, and therefore does not disclose a counterweight provided on the second portion.
Rozga discloses the counterweight 33 provided on the second portion 32 of the mounting arm (Figs. 3, 5), which is used to partially counterbalance the rollers and reduce downward pressure applied to 

Regarding claims 5-6, Ackerman in view of Rozga teach the limitations of claim 4. Ackerman alone does not disclose the second portion of the mounting arm, and therefore does not disclose the counterweight nor its details.
Rozga discloses the position of the counterweight, which is on the second portion of the mounting arm, is adjustable in order to vary the magnitude of the counterbalance force (Col. 4, lines 18-22). Modified Ackerman therefore teaches a downward force provided by the counterweight is variable, and the position of the counterweight on the second portion of the mounting arm is adjustable whereby the downward force provided by the counterweight is variable. 
It is noted that claim 5 appears to limit a downward force and not the counterweight.
It would have been obvious to ensure a downward force provided by the counterweight is variable and the position of the counterweight on the second portion of the mounting arm is adjustable whereby the downward force provided by the counterweight is variable in order to vary the magnitude of the counterbalance force, as taught by Rozga.

Regarding claim 7, Ackerman in view of Rozga teach the limitations of claim 5. Neither reference explicitly discloses an additional weight is positionable on the mounting arm whereby the downward force is variable.
However, Rozga teaches variability of the downward force provided by the counterweight, and Rozga does not limit the counterweight to a specific weight or structure. Therefore, adding weight to the counterweight to vary the downward force would be a matter of engineering choice which a person of ordinary skill in the art would have found obvious in order to achieve an appropriate counterbalance effect. 
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Since the only difference between Rozga and the claim is the relative weight provided by the counterweight, and the counterweight of Rozga performs no differently than the claimed device because they are both used for providing variable downward force at a mounting arm, Rozga renders the claim obvious.
It would have been obvious to modify the counterbalanced mounting arm taught by Ackerman in view of Rozga so that an additional weight is positionable on the mounting arm whereby the downward force is variable in order to achieve an appropriate counterbalance.

Regarding claim 8, Ackerman in view of Rozga teach the limitations of claim 5. Neither reference explicitly discloses an alternate counterweight is positionable on the mounting arm whereby the downward force is variable.
However, Rozga teaches the counterweight on the mounting arm and does not limit the counterweight to a specific weight or structure. Replacing the counterweight with an alternate counterweight to vary the downward force, such as a heavier or lighter counterweight, would be a matter of engineering choice which a person of ordinary skill in the art would have found obvious in order to achieve an appropriate counterbalance effect. Further, providing an alternate counterweight positionable in the same place and providing the same function of varying the downward force can be seen as a duplication of parts which has been shown obvious (MPEP 2144.04(VI)(B), In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
It would have been obvious to modify the counterbalanced mounting arm taught by Ackerman in view of Rozga so that an alternate counterweight is positionable on the mounting arm whereby the downward force is variable in order to achieve an appropriate counterbalance.

Regarding claim 9, Ackerman in view of Rozga teach the limitations of claim 1. Modified Ackerman, comprising the second portion of the mounting arm, teaches the second portion of the mounting arm provides a downward force because the second portion of the mounting arm clearly has a mass and is positioned opposite the mounting location and extending away from the roller (lever mechanism).

Regarding claim 10, modified Ackerman teaches the limitations of claim 9, and Rozga discloses the counterweight 33 provided on the second portion 32 of the mounting arm (Figs. 3, 5), which is used to partially counterbalance the roller and reduce downward pressure applied to the material (Col. 4, lines 9-15). Modified Ackerman therefore teaches this limitation, and the modification would have been obvious as set forth for claim 1.

Regarding claim 11, Ackerman in view of Rozga teach the limitations of claim 9. Neither reference explicitly discloses the position of the mounting location is variable whereby the downward force is variable.
However, Rozga teaches a slotted connection for the counterweight in order to adjust the position of the counterweight and therefore adjust the downward force, and one of ordinary skill would find that a similar connection type for the mounting arm would predictably provide the same capability of adjusting the downward force by essentially modifying the fulcrum location of the lever. Ackerman already uses pins for the mounting connection, therefore providing variability of the mounting location of the overall arm would require minimal effort, such as providing an extended hole at the arm portions to realize the slotted connection type taught by Rozga, or providing multiple holes at the arm portions for fastening along different locations.


Regarding claim 17, Ackerman in view of Rozga teach the limitations of claim 1, and Ackerman further discloses the upper extrusion puller member comprises a roller (roller 40).

Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Rozga as applied to claim 1 above, and further in view of Lane, US 2009/0101686 A1 (“Lane”).

Regarding claim 12, Ackerman in view of Rozga teach the limitations of claim 1. Neither reference explicitly discloses a biasing member biasing the mounting arm to the lowered position. 
	Lane teaches a web processing apparatus configured to exert a tension on a web in a process direction (Abstract). Lane seeks to improve on known web tensioning apparatus including suspended roller assemblies, for example comprising a roller rotatably mounted on an axis that is mounted on two linkages which are mounted freely rotatable in a frame ([0005]). Lane teaches the use of a spring loading assembly 53 to controllably influence the amount of tension that a web tensioning assembly 50 (Fig. 3A-B) exerts on the web material ([0057]). By means of the spring loading assembly it is possible to urge the web tensioning assembly into a predetermined equilibrium position and/or to selectably control the amount of tension on the web ([0057]). Lane teaches the web guide, comprising a roller, may be supported by the spring or an additional pressure is applied on the web via the web guide by directing the spring force in the direction of the gravitational movement of the web guide ([0018], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by modified Ackerman to incorporate a biasing member to bias the mounting arm to the lowered position in order to provide further capability to selectably control the amount of tension on the material, as taught by Lane.

Regarding claim 15, Ackerman in view of Rozga teach the limitations of claim 1. Neither reference explicitly discloses the upper extrusion puller member is the drive extrusion puller member.
However, the upper member is a roller mounted on a shaft, functioning to transport sheet material, and it is known to provide rollers in such an arrangement with powered rotation. For example, Lane teaches powered rollers driven by a motor ([0051]). Providing the capability of powered rotation in Ackerman would advantageously provide additional control over the forward motion of the sheet material, which is relevant to the objective of Ackerman.
Therefore, it would have been obvious to modify the puller apparatus taught by modified Ackerman so that the upper extrusion puller member is the drive extrusion puller member because driven rollers were known in the art, as shown by Lane, and would advantageously provide further control over the forward motion of the sheet material.

Regarding claim 16, Ackerman in view of Rozga and Lane teach the limitations of claim 15, and Lane further teaches a drive motor is mounted to an upper extrusion puller member assembly (motor 36 provided at end of roll supporting device 28 to drive roll [0051], Fig. 2A).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Rozga as applied to claim 1 above, and further in view of Turner et al., US 2013/0287465 A1 (“Turner”).

Regarding claim 13, Ackerman in view of Rozga teach the limitations of claim 1. Rozga discloses a stop to limit the movement of a carriage in a direction corresponding to the conveying direction and means to individually adjust the position of each stop (Claim 4, adjustment mechanism 48), however neither reference explicitly discloses a stop which determines the lowered position.
Turner teaches an automatically-adjusting web media tensioning mechanism for use in a roll-fed web media transport system, the tensioning mechanism adding tension to the web media, comprising a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivoting mounting arm taught by modified Ackerman to include a mechanical stop to determine the lowered position because such elements were known for limiting rotation of freely pivotable components and would provide the capability to limit the range of motion to a defined range of pivot angles, as taught by Turner.

Regarding claim 14, Ackerman in view of Rozga and Turner teach the limitations of claim 13. Turner does not provide specifics of the construction of the stop which limits movement at the lowered position, but Rozga teaches an adjustable stop where the position is adjustable by turning a bolt (Claim 4; Col. 4, line 53 – Col. 5, line 23). 
It would have been obvious to modify the stop taught by Ackerman in view of Rozga and Turner so that the position of the stop was adjustable because Rozga teaches the structure for a stop which is lacking from Turner and is adjustable, and incorporating adjustability into the stop structure would provide an increased range of use depending on the thickness of the processed material and desired range of motion for the pivoting mounting arm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754